Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/414,177 filed on 6/15/21. Claims 1-6 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 4 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0109526 to Oishi (applicant cited reference).
Claims 1 & 4
Oishi discloses in Fig 1,
A gearmotor comprising: a motor (e.g. 14) that has a rotation shaft (e.g. 15); a first gear (e.g. 18) that rotates due to rotational force of the rotation shaft being transmitted thereto; an eccentric shaft (e.g. 19) that is joined to the first gear, and that has a supporting portion (e.g. 19a) that is offset in a rotation radial direction with respect to a rotation shaft (e.g. 12) of the first gear; an own-axis-rotation restricting member (e.g. 22) that is disposed at a radial direction outer side of the eccentric shaft; a transmitting gear (e.g. 20) that is supported at the supporting portion, rotation of the transmitting gear around its own axis being restricted due to the transmitting gear being engaged with the own-axis-rotation restricting member (Paragraph 54, the member 20 fixes the rotation of gear 20 to rotate together), and the transmitting gear revolving around the rotation shaft of the first gear due to the first gear rotating together with the eccentric shaft; and an output portion (e.g. 21) that rotates due to the transmitting gear revolving, wherein: the transmitting gear has a pair of restricting projections (e.g. 20b) that project out toward an own-axis-rotation restricting member side, and the own-axis-rotation restricting member is disposed between the pair of restricting projections (e.g. the gear 20 encloses 22, Fig 1).
Claims 2 & 5
The gearmotor of Claim 4, wherein the own-axis-rotation restricting member has a pair of engaged surfaces (e.g. 22b) that are disposed so as to face the pair of .
Allowable Subject Matter
Claims 3 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Sato ‘175 teaches a window lifting apparatus, but lacks a restricting member placed between restricting projections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659